DETAILED ACTION

In response to Amendments/Arguments filed 7/13/2022.  Claims 1-5 and 7-14 are pending.  Claims 1, 2, and 7 were amended.  Claim 6 was cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keite-Telgenbüscher (US 9399723; Hereafter “Keite-Telgenbuscher”) in view of Borchert et al. (Nanoscale).
Keite-Telgenbuscher discloses an electrically conductive adhesive compound and tape thereof.  Concerning claims 1 and 7-8, Keite-Telgenbuscher discloses the adhesive tape comprises an adhesive layer formed from a composition comprising an acrylate-based pressure sensitive adhesive resin and metal fiber, wherein the adhesive layer has an electrically conductive sheet-like element disposed on the adhesive that is a perforated form in the shape of a wire mesh, punched lattice, or pattern printed (cols. 4-10). The fibers have an aspect ratio of at least 10 (col. 8, lines 5-8).  With respect to claims 2-4 and 6, the metal fiber is found at a content of 20 to 80 wt% and specifically 20 wt% of the total composition, which results in about 50 wt% per 100 wt% adhesive resin.  Examiner notes that 50 wt% metals fibers per 100 wt% adhesive would meet the maximum endpoint as claimed.  Given that the materials are the same, the properties as claimed in claims 2-4 would be met by the disclosure.  With respect to claim 5, the adhesive has a thickness of 1 micron to 1000 micron which includes and encompasses the claimed range (col. 9, lines 33-45).  Regarding claim 9, the electrically conductive sheet-like element is copper, silver, aluminum, nickel, and the like (col. 9, lines 46-67).  Concerning claim 10, the adhesive layer is formed on a polymer film (cols. 8-9; Examples).  Regarding claims 11-14, since the laminate is formed from the same materials at the same contents, the laminate is a transparent electrode, wherein this laminate is used in the claimed uses (col. 11, lines 36-53).  However, Keite-Telgenbuscher is silent to the specific aspect ratio as claimed.
Borchert discloses the effect of length dispersity of copper nanowire transparent conductors.  With respect to the specific aspect ratio as claimed, Borchert discloses increasing aspect ratio increases conductivity and specifically those above 100 (pp. 14496-14497).  As such, it would have been obvious to one of ordinary skill in the art to use metal fibers having the claimed ratio, in order to increase conductivity of the material.

Response to Arguments
Applicant’s arguments, see pp. 4-6, filed 7/13/2022, with respect to the 35 USC 102(a)(1) rejection under Keite-Telgenbuscher have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of the claims has been withdrawn.  Examiner acknowledges the reference does not anticipate the instant claims; however, it is noted that the reference is still applicable to the present claims as part of an obviousness rejection.  To that end, Applicant asserts that Keite-Telgenbuscher is silent to the claimed aspect ratio.  Examiner respectfully disagrees and notes that the reference explicitly recites that the aspect ratio is most preferably over 10 (col. 8, lines 5-8).  Applicant further asserts that Keite-Telgenbuscher is silent to the claimed content and alleges the Examiner is relying upon the content with respect to the total composition.  Examiner respectfully disagrees and notes that the previous and present rejection also recites the content of metal fibers in terms of 100 wt% adhesive.  Specifically, the metal fibers are 20 wt% of the total composition, which results in about 50 wt% per 100 wt% adhesive resin.  Examiner notes that the total sum of the low-melting alloy and conductive fillers (i.e. the metal fibers) are found at a content of 30 to 95 wt% and the fraction of the low-melting alloy is found at a content of 20 to 60 wt%, resulting in 10 to 35 wt% of total composition being metal fibers, which when taken with respect to the adhesive would include and encompass the claimed range (col. 7, lines 32-43).  As such, the reference is still applicable as shown above.
As a note, when looking at the present specification regarding Table 2, it appears that there are errors with what is considered comparative examples versus the embodiments.  For example, Embodiments 1-4 recite Ag spheres and Embodiment 5 recites Ag NW found at a value below that claimed.  Furthermore, Comparisons 1-4 appear to be inventive.  As such, it is not clear if this is in error.  If so, there may be priority issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783